     Case 1:20-cv-00697-NONE-JLT Document 8 Filed 06/11/20 Page 1 of 3
      Stephanie Padilla (SBN 321568)
 1    spadilla@aclusocal.org
      Adrienna Wong (SBN 282026)
 2    awong@aclusocal.org
      Jordan Wells (SBN 326491)
 3    jwells@aclusocal.org
      ACLU FOUNDATION
 4    OF SOUTHERN CALIFORNIA
      1313 West 8th Street
 5    Los Angeles, CA 90017
      Telephone: (213) 977-9500
 6    Facsimile: (213) 977-5297
 7    Attorneys for Plaintiff
 8
 9
10              UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF CALIFORNIA
11
12
13    PABLO SIMENTAL, JR., an                  CASE NO: 1:20-CV-00697-NONE-
      individual,                              JLT
14
                                               STIPULATION AND [PROPOSED]
15          Plaintiff,                         ORDER EXTENDING DEADLINE
      v.                                       FOR DEFENDANTS TO FILE
16                                             ANSWER
                                               (Doc. 7)
17    RUBEN OZUNA, in his individual
      capacity; MICHAEL STRAND, in his
18
      individual capacity; RAFAEL
19    CHAVEZ, in his individual capacity;
      GUADALUPE CONTRERAS, in her
20
      individual capacity; and CITY of
21    DELANO,
22          Defendants.
23
24
25
26
27
28


                         STIPULATION AND [PROPOSED] ORDER EXTENDING
                           DEADLINE FOR DEFENDANT’S TO FILE ANSWER
     Case 1:20-cv-00697-NONE-JLT Document 8 Filed 06/11/20 Page 2 of 3

 1         Pursuant to Eastern District Local Rule 144(a), Plaintiff and Defendants,
 2   through their respective counsel, hereby stipulate to extend by 28 days the deadline
 3   for Defendants to respond to Plaintiff’s Complaint in this case. The parties have
 4   not sought, nor obtained, a prior extension of time for Defendants to file an answer
 5   to Plaintiff’s Complaint.
 6         Good cause exists for the stipulated extension. The parties are engaged in
 7   settlement negotiations and hope that the proposed extension of time provides
 8   sufficient time to reach a resolution in the matter.
 9         The parties therefore request a 28-day extension of the deadline to file an
10   answer from June 12, 2020 to July 10, 2020.
11         Pursuant to L.R. 131(e), I, Stephanie Padilla, attest that all other signatories
12   listed, and on whose behalf the filing is submitted, concur in the filing’s content
13   and have authorized the filing.
14         THEREFORE, IT IS HEREBY STIPULATED, by and between the parties,
15   that the deadline for Defendants to file an answer to Plaintiff’s Complaint shall be
16   July 10, 2020.
17
18                                           Respectfully submitted,
19
20
21    DATED: June 10, 2020               By: s/Stephanie Padilla
22                                           Stephanie Padilla,
                                             Attorney for Plaintiff
23
24
25
26    DATED: June 10, 2020               By: s/Bruce D. Praet
27                                           Bruce D. Praet,
                                             Attorney for Defendants
28

                                                1
                       STIPULATION AND [PROPOSED] ORDER EXTENDING
                         DEADLINE FOR DEFENDANT’S TO FILE ANSWER
     Case 1:20-cv-00697-NONE-JLT Document 8 Filed 06/11/20 Page 3 of 3

 1                                 [PROPOSED] ORDER
 2         The parties’ stipulation is approved, and the deadline for the parties to file a
 3   stipulation or the defendant to file a responsive pleading is July 10, 2020.
 4
     IT IS SO ORDERED.
 5
 6      Dated:   June 11, 2020                         /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                       STIPULATION AND [PROPOSED] ORDER EXTENDING
                         DEADLINE FOR DEFENDANT’S TO FILE ANSWER
